Title: From James Madison to John Stephen, 25 October 1806
From: Madison, James
To: Stephen, John



Sir.
Department of State October 25th. 1806.

In answer to the representation of the French Minister of the delay, which has taken place in the prosecutions for the outrages committed upon the French privateer La Felicita, he has been assured that they would be promptly urged hereafter.  I must therefore recommend the affair to your attention, though I doubt not that in the interval every proper measure will have been taken to fulfill this assurance.  I am &c.

James Madison

